 In the Matter-,.,of F. L. DAHLSTROM,GEORGE R.BROWN,HERMANBROWN,W. A. WOOLSEY, J. M. DELLINGER, L. T. BOLIN,AND ROBERTTHOMAS,CO-PARTNERS,DOINGBUSINESSAS DAHLSTROM COMPANYandDISTRICT94, INTERNATIONAL ASSOCIATION OF MACHINISTS (AFL)In the Matter of F. L.DAHLSTROM,ET AL.andINTERNATIONALUNION OF OPERATINGENGINEERS,LOCAL No. 12 (AFL)In the Matter of F. L. DAHLSTROM, ET AL.andINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN &HELPERS,LOCAL 598 AND 208 (AFL)In the Matter of F. L. DAHLSTROM,ET AL.andINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,LOCAL UNION No. B-11(AFL)CasesNos. 01-R-2325, 21-R-d333, 921-R- 335 and 91-R-2369 re-spectively-Decided September 15,194Haight, Trippet & Syvertson,by111r.Oscar A. Trip pet,of LosAngeles, Calif., for the Company.Messrs. E. R. WhiteandStanley Stearns,of Los Angeles, Calif., forthe IAM.Mr. Lester 0. Wilson,of Los Angeles, Calif., for the Engineers.Mr. John Stevenson,of Los Angeles, Calif., for the Teamsters.Mr. Al Slater,of Los Angeles, Calif., for the Electricians.Mr. J. B. Tietz,_ofLos Angeles, Calif., for the Welders.Mr. Joseph C. Wells,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by District 94, InternationalAssociation ofMachinists (AFL), herein called the IAM, Inter-national Union of Operating Engineers, Local No. 12 (AFL), hereincalled the Engineers, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers, Local 598 and 208 (AFL),herein called the Teamsters, and International Brotherhood of Elec-58 N. L.R. B., No. 59.293 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDtricalWorkers, Local Union No. B-11 (AFL), herein called theElectricians, alleging that questions affecting commerce had arisenconcerning the representation of employees of F. L. Dahlstrom,George R. Brown, Herman Brown, W. A. Woolsey, J. M. Dellinger,,L. T. Bolin, and Robert Thomas, co-partners, doing business as Dahl-strom Company, Vernon, California, herein called- the Company, theNational Labor Relations Board consolidated the cases and providedfor an appropriate hearing upon due notice before George H. O'Brien,Trial Examiner. Said hearing was held at Los Angeles, California,on July 28,-1944.The Company, the IAM, the Engineers, the Team-sters, the Electricians, and Local 37, United Brotherhood of Welders,Cutters and Helpers of America, herein called the Welders, appearedand participated.At the hearing the Company moved for dismissalof each of the petitions, contending that it is not engaged in interstatecommerce and that therefore the Board is without jurisdiction in this-proceeding.For the reasons hereinafter appearing, the Company'smotions are hereby denied.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to,introduce evidence bearing on the -issues.The Trial Examiner'srulings made at the: hearing are free from-prejudicial, error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYF. L. Dahlstrom, George R. Brown, Herman Brown, W. A. Woolsey,J.M. Dellinger, L. T. Bolin, and Robert Thomas, co-partners, doingbusiness as the Dahlstrom Company, are engaged in the managementand operation of a construction equipment repair depot, shop, andstorage facilities at Vernon, California, for the purposes of receiving,repairing, rebuilding, reconditioning, overhtiulilig, salvaging, andredistributing construction equipment owned' by, the United StatesNavy. The Company operates under a, contract with the United StatesNavy which provides that all work shall be performed under the gen-eral supervision of a naval officer; and that the plant, tools, equip-ment, repair parts, and supplies used by the Company shall at all timesbe the property of the United States Navy. During the past year theCompany used repair parts valued at approximately $350,000.About30 percent of the equipment repaired by the Company was shipped tothe Vernon plant from outside the State of California, and about 30percent of the equipment repaired at the plant was shipped to pointsoutside the State. DAHLSTROM COMPANY295We find, contrary to the Company's contention, that it is engagedin commerce within the meaning of the National Labor RelationsAct.'II.THE ORGANIZATIONS INVOLVEDDistrict 94, InternationalAssociation ofMachinists, Interna-tionalUnion of Operating Engineers, Local No. 12; InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers, Lo-cal 598 and 208; and International Brotherhood of Electrical Work-ers, Local Union No. B-11, are labor organizations affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.Local 37, United Brotherhood of Welders, Cutters and Helpers ofAmerica is a labor organization admitting to membership employeesof the Company.-III.THE QUESTIONS CONCERNING REPRESENTATIONThe IAM, the Engineers, the Teamsters, the Electricians, and theWelders has each requested recognition from the Company as theexclusive bargaining representative of the employees within theunit which it alleges to be appropriate, and the Company has re-fused to accord such recognition.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the petitioning unions and the Welders eachrepresents a substantial number of employees in the unit claimedby it to be appropriate .2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Matterof Parka Air College,Inc.,55 N.L. R B. 192.z The following table summarizes the statements prepared by the Field Examinerreferred to above.Name of UnionNumber ofemployees inunit allegedappropriateby UnionNumber ofemployees inalleged unitwho arerepresentedby UnionIAM-------------------------------------------------------------12641Engineers-------------------------------------------------------14277Teamsters-------------------------------------------------------8752Electricians-------------------------------------------------------43Welders-----------------------------------------------------------1912The evidence of representation consists of signed authorization cards bearing the names of persons whosenames appear on the Company's pay roll for the period ending April 4,1944.All of the cards submittedby the Unions bore various dates in 1944,except as follows:The IAM submitted eight undated cards,the Engineers,five undated cards,and the Teamsters submitted two undated cards. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITS ; THE DETERMINATION OF REPRESENTATIVESThe Electricians seeks a unit comprised of all electrical mainte-nance and repair employees, and all electrical maintenance construc-tion employees.The Teamsters, desires to represent a bargaining unit comprised ofall truck drivers, truck greasers, tire repairmen, steam cleaners fortrucks, warehousemen and warehouse clerks, finger lift operators, hooktenders, janitors, messengers, and general laborers.The IAM claims that all tool makers, machinists, mechanics, weld-ers, and helpers and apprentices in those categories constitute an ap-propriate bargaining unit.The Engineers alleges that the remaining production and mainte-nance employees, together with mechanics, welders, and the helpersand apprentices in those categories, excluding truck mechanics andhelpers, office equipment mechanics and helpers, guards, office cleri-cal employees, technical employees, administrative employees, andsupervisory employees; constitute an appropriate bargaining unit.The Welders alleges that all welders, cutters, and helpers, exclud-ing supervisory employees constitute an appropriate bargaining unit.The Company stated that it would prefer that all production andmaintenance employees be included in the same bargaining unit.As to the welders, whom the IAM, the Engineers, and the Welderseach seeks to represent in the unit it alleges to be appropriate, theCompany employs approximately 19 persons in this category. It ap-pears that the welders work only at -welding and perform ;substan-tially all of the welding operations at the plant.They usually workin a section of the plant reserved for welding operations, and areseparately supervised.Under these circumstances, and since theyare engaged solely- in specialized operations which, because of theirskill and training, they alone are competent to perform, we are of theopinion that these employees may appropriately form a separateunit if they so desire .3On the other hand, particularly in the absenceof any history of collective bargaining among these employees, it isevident that they might appropriately form a part of the broaderresidual unit proposed by the Engineers, or, since their function areinter-related with those of the machinists in the unit proposed by theIAM, they may properly be bargained for as a part of that unit. Ac-cordingly, our determination of the unit issue with respect to thewelders will depend in part on the desires of the employees them-selves, to be expressed in the election hereinafter directed.8Matter of Electra MetallurgicalCo , 56 N. L. R. B, 1464;Matter of Buffalo TankCorp.,56 N. L.R. B. 829. DAHLSTROMCOMPANY297With respect to approximately 93 mechanics and mechanic helpersemployed by the Company, whom both the JAM and the Engineerswould include in the unit eachallegesto be appropriate, it appearsthat they are skilled craftsmen who may properly be bargained forin a unit such as the craft unit proposed by the IAM, or, as in thecase of the welders, in view of the lack of any history of collectivebargaining among the mechanics and their helpers, they may appro-priately be bargained for as a part of the residual unit of productionand maintenance employees alleged by the Engineers to be. appro-priate.We therefore shall base our determination of the unit issuewith respect to this group, at least in part, upon the desires of theemployees involved as expressed in the election hereinafter directed.'Although the Company's operations is an integrated one and underother circumstances all production and maintenance employees at itsVernon plant might constitute a single appropriate bargaining unit,since no labor organization is presently seeking a plant-wide unitherein, we find, in view of the pattern of organization and the func-tional coherence of the separate groups sought by the petitioners andthe Welders, that each of the groups of employees of the Company de-scribed below, excluding from each group all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitutes a unit apropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:(1)All electrical maintenance, repair, and electrical constructionemployees ;(2)All truck drivers, truck greasers, tire repairmen, steamcleanersfor trucks, warehousemen and warehouse clerks, finger lift operators,hook tenders, janitors, messengers, and general laborers,As previously indicated, we shall at this time make no final deter-mination with respect to the unit alleged to be appropriate by theIAM, or the Engineers, or the Welders, pending the outcome of elec-tions in each of the voting groups set forth below.There shall beexcluded from each of such voting groups, in addition to-others specifi-icallymentioned therein, all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.(1)All tool makers, machinists, truck mechanics, office equipmentmechanics, and helpers or apprentices in those classifications to deter-' Since the Engineers specifically excludes truck mechanics,office equipment mechanics,and helpers in those categories from the unit it alleges to be appropriate,and since itappears thatonly the IAMseeks to represent them, we shall include these employees inthe voting group hereinafter described wherein theTAMis the only participating union. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDmine whether or not they desire to be represented by the TAM for thepurposes of collective bargaining;(2)All welders, cutters, and helpers in those classifications todetermine whether they desire to be represented by the TAM or by theEngineers, or by the Welders, for the purposes of collective bargainingor by none of, these unions;(3)Allmechanics and mechanic helpers, but excluding truckmechanics, truck mechanic helpers, office equipment mechanics, andoffice equipment mechanic helpers, to determine whether they desireto be represented by the TAM, or by the Engineers for the purposes ofcollective bargaining, or by neither;(4)All production and maintenance employees, excluding thoseemployees in the appropriate bargaining units and voting groups de-scribed above, guards, office clerical employees, technical employees,and administrative employees, to determine whether or not they desireto be represented by the Engineers' for the purpose of collectivebargaining.We shall direct'separate elections among the employees in the severalunits and groups set forth above, who were employed during the pay-roll period immediately preceding the date of the Direction of Electionsherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDiimwrED, tliat,.as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with F. L. Dahlstrom,George R. Brown, Herman Brown, W. A. Woolsey, J. M. Dellinger,L. T. Bolin, and Robert Thomas, co-partners, doing business as Dahl-strom Company, Vernon, California, elections by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees of the Company's plant in each of the groupsdescribed below who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in the DAHLSTROMCOMPANY299armed forces of the United States who present themselves in personit the polls, but excluding employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the elections, and further excluding all supervisoryemployees with.authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectively recom-mend such action :(1)All electrical maintenance, repair, and electrical construction.employees to determine whether or not they desire to be representedby the International Brotherhood of Electrical Workers, Local UnionNo. B-11 (AFL), for the purposes of collective bargaining;(2)All truck drivers, truck greasers, tire repairmen, steam clean-ors for trucks, warehousemen and warehouse clerks, finger lift op-erators, hook tenders, janitors, messengers, and general laborers todetermine whether or-not they desire to be represented by the Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers, Local 598 and 208 (AFL), for the purposes of collectivebargaining;(3)All tool makers, machinists, truck mechanics, office equipmentmechanics, and helpers or apprentices in those classifications to deter-mine whether or not they desire to be represented by District 94,International Association of Machinists (AFL), for the purposes ofcollective bargaining;(4)All welders, cutters, and helpers in those classifications to de-termine whether they desire to be represented by District 94, Inter-national Association of Machinists (AFL), or by International Unionof Operating Engineers, Local No. 12 (AFL), or by United Brother-hood of Welders, Cutters and Helpers of America, for the purposesof collective bargaining, or by none of these unions;(5)All mechanics, and mechanic helpers, but excluding office equip-ment, memechanics and office equipment helpers, truck mechanics, andtruckchanic helpers, to determine whether they desire to be repre-sented by District 94, International Association of Machinists (AFL),or by International Union of Operating Engineers, Local No. 12(AFL), for, the purposes of collective bargaining, or by neither;(6)All remaining production and maintenance employees, exclud-ing guards, office clerical employees, technical employees, and admin-istrative employees to determine whether or not they desire to berepresented by International Union of Operating Engineers, LocalNo. 12 (AFL), for the purposes of collective bargaining.CHAIRMAN MiLLis took no part in the consideration of the aboveDecision and Direction of Elections.[Seeinfra,58 N. L. R. B. 1660 for Supplemental Decision, Direction'and Certification of Representatives.]